Citation Nr: 1726850	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis of the right ankle. 

2.  Entitlement to a rating in excess of 10 percent for hemorrhoids prior to April 20, 2016, and a rating in excess of 20 percent, thereafter.

3. Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling for instability and 10 percent disabling for arthritis.

4. Entitlement to service connection for a bilateral elbow disability. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The above-referenced issues were remanded for further development in February 2016.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In November 2016, a rating decision assigned a 20 percent rating for hemorrhoids, effective April 20, 2016.  The issue of entitlement to an increased rating for hemorrhoids remains on appeal, however, as the maximum possible requested benefit has not been awarded from the date of claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for bilateral wrist disabilities were remanded by the Board in February 2016.  Service connection for these issues were granted by the RO in the November 2016 rating decision; therefore, the issues of entitlement to service connection for an acquired psychiatric disorder and bilateral wrist disabilities are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for a bilateral elbow disability and entitlement to an increased rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right ankle disability has not been manifested by ankylosis of the ankle.

2. Throughout the period on appeal, the Veteran has suffered from hemorrhoids manifested by pain, swelling, persistent rectal bleeding and secondary anemia.

3. Throughout the period on appeal, the Veteran's hemorrhoids have not resulted in an unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 20 percent for traumatic arthritis of the right ankle have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes (DC) 5010, 5270, 5271 (2016).

2. Throughout the period on appeal, the criteria for a rating of 20 percent for hemorrhoids, but not in excess of 20 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.114, DC 7336 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by a letter sent to the Veteran in April 2009.  This letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The evidence of record includes service treatment records, VA treatment records, Social Security Administration (SSA) disability records, lay statements submitted by the Veteran, and the reports of various VA examinations.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim, and has fully complied with the Board's remand in February 2016.  See Stegall, 11 Vet. App. at 271 (1998). 

The Veteran was afforded VA examinations related to his increased rating claims in May 2009 and April 2016.  In relation to these examinations, the Veteran's claims file was reviewed and each examiner considered the Veteran's complaints and provides findings of a thorough physical examination, as well as, indications that any appropriate diagnostic tests were performed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's conditions since he was last examined.  The Veteran has not reported receiving any recent treatment for his right ankle disability or his hemorrhoids since his April 2016 VA examination (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred regarding the issues decided on appeal.  Thus, the Board concludes the examinations of record are adequate to address the issues on appeal.  The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014). 

Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505.  Here, the Board finds that the Veteran's symptoms related to his right ankle disability and his hemorrhoid condition have not significantly changed throughout the appeal period and that uniform ratings are warranted.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Increased Rating for Traumatic Arthritis of the Right Ankle

Disabilities of the ankle are rated under Diagnostic Codes 5270 to 5274.  The Veteran is currently in receipt of a 20 percent rating for his service-connected traumatic arthritis of the right ankle.  The diagnostic code for osteoarthritis has a maximum schedular rating of 20 percent. 38 C.F.R. §§ 4.71a, DC 5010.  Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, a maximum 20 percent evaluation is assigned for marked limitation of motion. 38 C.F.R. § 4.71a.  The Board notes that the Veteran has been in receipt of the highest schedular rating available throughout the appeal period under either diagnostic code. 

In support of the Veteran's claim for a higher rating, he stated in March 2010 that his condition causes him to be unable to run, that the ankle hurts all the time, and that it "locks" up on him. 

Unfortunately, the Board finds that a rating in excess of 20 percent is not available throughout the appeal period.  The only rating code that allows for a schedular rating in excess of 20 percent for an ankle disability is ankylosis of the ankle.  Ankylosis of the ankle is rated Diagnostic Code 5270.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity. 38 C.F.R. § 4.71a. 

While the Veteran's range of motion of the right ankle is limited due to his disability, none of the evidence of record indicates that its symptomatology has caused (or more nearly approximated) permanent fixation of the ankle without range of motion.  While the Veteran was noted to lack dorsiflexion of his ankle during his 2009 VA examination, he demonstrated plantar flexion from 0 to 45 degrees.  He also demonstrated 5 degrees of inversion and eversion.  Also, the VA examination in 2016 did not indicate that the Veteran had ankylosis of the ankle or complete loss of range of motion of the right ankle.  Further, the Veteran's statements that his ankle will "lock" indicate that he typically has at least some range of motion of the ankle.  

After a review of all the evidence, lay and medical, the Board finds that an evaluation in excess of 20 percent is not warranted for a right ankle disability.  The evidence of record shows that the Veteran's right ankle disability has been manifested by pain, swelling, tenderness, and marked limitation of motion in the ankle.  Range of motion is limited by pain, and the Veteran had additional loss of motion and function due to flare-ups that are activity related.  While these flare ups further limit his ability to walk, even with consideration of pain and other factors on repetitive use, the Veteran had active range of motion in the right ankle such that his disability does not approximate the criteria for an increased rating under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a, DC 5270. 

The Board has considered whether a separate or higher evaluation is available under other provisions of the code.  There is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  See 38 C.F.R. § 4.71a, DC 5272-5274.  The Board also finds that assigning separate ratings for arthritis and the Veteran's limitation of motion would not appropriate.  Considering these symptoms as a separate rating would be constitute impermissible pyramiding as the diagnostic code for arthritis (DC 5010), specifically contemplates limitation of motion of the respective joint.  38 C.F.R. § 4.14.  

The Board finds, therefore, that a separate or higher evaluation is not warranted for the Veteran's traumatic arthritis of the right ankle under other provisions of the Diagnostic Code.  Because the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Hemorrhoids

The Veteran has contended that his service-connected hemorrhoids are more severe than his current disability rating.  The Board notes that the RO has assigned "staged" ratings for the condition and that he has been assigned a rating of 10 percent prior to April 20, 2016, and a rating in excess of 20 percent, thereafter.  See Hart, 21 Vet. App. at 505.  As noted above, the Board finds that the evidence of record indicates that the Veteran's condition has not substantially changed and that a uniform rating of 20 percent is warranted throughout the appeal period. 

The Veteran's service-connected hemorrhoids are currently evaluated under Diagnostic Code 7336.  Under this code, external or internal hemorrhoids are assigned a noncompensable rating when they are mild or moderate. 38 C.F.R. § 4.114, DC 7336. A 10 percent disability rating is assigned when external or internal hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id. A maximum 20 percent disability rating is assigned when there are external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id. 

In relation to this claim, the Veteran was afforded VA examinations in May 2009 and April 2016. A thorough review of these examinations, as well as the Veteran's VA treatment records, reveals that the Veteran's service-connected hemorrhoids, for the relevant time period prior to April 2016, manifested to a degree that warrants a 20 percent rating under Diagnostic Code 7336.

In the May 2009 examination, the Veteran reported bright, red rectal bleeding on a daily basis. He reported occasional fecal leakage and that he uses tissue paper as homemade incontinence pad.  Several hemorrhoidal tags were reported on examination and digital rectal exam caused significant discomfort.  No fissures or fistulas were noted.  The examiner did not indicate whether the Veteran had secondary anemia. 

During the April 2016 examination, the examiner reported symptoms that included large, internal and external hemorrhoids that caused persistent bleeding and secondary anemia.  Diagnostic testing of a complete blood count (CBC) confirmed the Veteran's anemia.  

The Veteran's VA treatment records from December 16, 2002 and March 3, 2010 indicate that the Veteran was diagnosed with mild, macrocytic anemia prior to the 2016 VA examination.  As the 2016 examiner indicated that the Veteran's anemia is secondary to his hemorrhoids and the May 2009 examiner indicated that the Veteran had rectal bleeding on a daily basis, the Board will resolve the benefit of the doubt in favor of the Veteran and assign a 20 percent rating for hemorrhoids throughout the appeal period.  

As outlined above, the evidence of record documents that the Veteran's hemorrhoids have been manifested by persistent bleeding and secondary anemia; accordingly, the Board finds that a maximum schedular rating of 20 percent (but no higher) is warranted for the Veteran's hemorrhoids throughout the appeal period.  See 38 C.F.R. §§ 4.3, 4.114, DC 7336. 

Extraschedular Considerations

The Board has also considered the Veteran's claim for an increased rating for hemorrhoids for referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the Veteran's claim for hemorrhoids, the evidence does not show such an exceptional or unusual disability picture that render the available schedular criteria inadequate; accordingly, the first prong in Thun is not met and referral for extraschedular is not warranted.  The rating criteria for hemorrhoids specifically contemplate the Veteran's levels of disability and symptomatology.  While the Veteran has reported symptoms of hemorrhoids that are painful and that he reported occasional fecal leakage with use of tissue paper as homemade incontinence pads, the Board finds that while pain is not explicitly addressed in the rating criteria applicable to hemorrhoids, these symptoms are inherent symptoms of the condition being described in the rating criteria.  A hemorrhoid is defined as "prolapse of an anal cushion, resulting in bleeding and painful swelling in the anal canal."  Dorland's Illustrated Medical Dictionary, 853 (31st ed. 2007).  As the very definition of a "hemorrhoid" encompasses symptoms such as pain, burning, and swelling, the Board finds that simply experiencing these symptoms itself does not require referral for an extraschedular evaluation.  Further, as this condition is defined as a "prolapse of the anal cushion" symptomatology of occasional fecal leakage would also be an inherently expected.

Moreover, even if such symptoms were not considered contemplated by the rating schedule, the Board finds that the symptoms have not been indicated to cause either marked interference with employment or required frequent periods of hospitalization for the condition.  Accordingly, as neither the first or second criteria of Thun have been met, the Board finds that referral for extra-schedular consideration is not warranted. 

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not indicate that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right ankle is denied

For the period on appeal prior to April 20, 2016, entitlement to an increased rating of 20 percent for hemorrhoids is granted.

Throughout the period on appeal, entitlement to a rating in excess of 20 percent for hemorrhoids is denied. 




REMAND

Unfortunately, the remainder of the Veteran's claims must be remanded for further development prior to adjudication by the Board.  

Review of the evidence of record reveals that the VA examination conducted in April 2016 for the Veteran's left knee condition was inadequate as it stated numerous conclusions based upon factual inaccuracies.  Despite the examiner's report of review of the claims file, the examiner stated that the Veteran had most recently examined in 1998, even though a May 2009 VA examination was of record.  The examiner also stated that there was no history of lateral instability despite notation of laxity on the Lachman test, the drawer test, and varus and valgus stress testing during the May 2009 examination.  Based upon these discrepancies, the Board finds that a new, comprehensive VA examination should be afforded regarding the severity of the Veteran's left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran was also provided with a VA examination in relation to his claim for bilateral elbow disabilities in April 2016.  Unfortunately, the medical opinion provided did not address several pertinent facts of record, and the Board finds that a new medical opinion should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008); see also Barr, 21 Vet. App. at 311 (2007).  The examiner opined that the Veteran's currently bilateral elbow disabilities were less likely due to his period of active service because "there is one documented complaint of right elbow pain. There were no other documented complaints of elbow symptoms. The symptoms during this isolated incident do not correlate with his current symptoms."  The Board notes that prior to separation from a twenty year period of service, the Veteran reported symptoms of an elbow condition in January 1978 and March 1978.  An evaluation in January 1978 documented that the Veteran lacked 5 degrees of full extension of the right elbow. Following separation, the Veteran filed for service connection for a bilateral elbow disability and complained of problems with his elbows in October 1998 and November 1998.  The Board finds these in-service complaints and his complaints within a year of separation from service must be discussed by the examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to schedule the Veteran for a VA examination to determine the severity, manifestations, and effects of his service-connected left knee arthritis and lateral instability.  

The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's left knee disability.  

If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2. The Veteran must be afforded an appropriate VA examination to determine the etiology of any current disability of bilateral elbows.  The claims file and all electronic records must be made available to the examiner.

The examiner is specifically asked to provide the following opinions: 

Is it at least as likely as not (a 50 percent probability) that any current disability of the Veteran's elbows is due to, or the result of, any incident of his period of active service. 

If providing a negative opinion, the examiner is asked to discuss the findings of the Veteran's complaints on his January 1998 "Report of Medical History"; his January 14, 1998 retirement exam noting "right arm lacking 5 degrees of full extension" and a diagnosis of "polyarthralgia; the complaints of "tension in the right elbow with maximum extension in March 1998"; and the Veteran's complaints of symptoms in his bilateral elbows in October 1998 and November 1998.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. After the above-development has been completed, the Veteran's claims should be reviewed on the basis of the additional evidence and readjudicated.  If any claim remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


